Case: 20-60733     Document: 00515758819         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 26, 2021
                                  No. 20-60733                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Santos Teofilo Escobar-Castro,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 293 046


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Santos Teofilo Escobar-Castro, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from an order of the immigration judge (IJ) denying
   asylum, withholding of removal, and protection under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60733     Document: 00515758819          Page: 2   Date Filed: 02/26/2021




                                   No. 20-60733


   Against Torture (CAT). He contends that he is entitled to asylum based on
   the past persecution he suffered on account of his membership in a particular
   social group, as well as his fear of future persecution on account of such
   particular social group membership, and he argues that the IJ and the BIA
   erred in denying his asylum claim.
          We review factual findings for substantial evidence, and legal
   questions are reviewed de novo. Rui Yang v. Holder, 664 F.3d 580, 584 (5th
   Cir. 2011). Among the findings of fact reviewed for substantial evidence is
   the conclusion that an alien is not eligible for asylum or withholding of
   removal. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
          Escobar-Castro challenges the IJ’s determination that the harm he
   experienced at the hands of MS gang members, which included robbery and
   extortion, was not severe enough to qualify as past persecution. We review
   only the BIA’s decision, “unless the IJ’s decision has some impact on” that
   decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Here, because
   the BIA did not adopt the IJ’s determination regarding the severity of the
   past harm, we agree with the Attorney General that this part of the IJ’s
   decision is not before this court, and therefore we need not consider Escobar
   Castro’s contentions on the issue. See id.
          Although the Attorney General is correct that the particular social
   group discussed in Escobar-Castro’s brief is not identical to the particular
   social group he proposed during agency proceedings, under the
   circumstances of this case we do not agree with the Attorney General’s
   contention that Escobar-Castro has abandoned his claims or that he has failed
   to exhaust his administrative remedies. However, as discussed below, we will
   not disturb the denial of Escobar-Castro’s claims.
          In denying Escobar-Castro’s claims for asylum and withholding of
   removal, the BIA affirmed the IJ’s determination that Escobar-Castro failed




                                         2
Case: 20-60733      Document: 00515758819          Page: 3    Date Filed: 02/26/2021




                                    No. 20-60733


   to establish a nexus between the past harm he experienced and the future
   harm he fears, and a protected ground. The BIA explained that the record
   showed that the harm Escobar-Castro had experienced in the past, and that
   he feared in the future, related to general conditions of crime and gang
   violence, rather than membership in a particular social group.             This
   determination is supported by substantial evidence, and it is consistent with
   decisions in which we have held that economic extortion and conduct driven
   by purely personal or criminal motives do not constitute persecution on
   account of a protected ground. See, e.g., Ramirez-Mejia v. Lynch, 794 F.3d
   485, 493 (5th Cir. 2015) (noting that the gang’s desire to extort the alien’s
   family was irrelevant to the persecution analysis); Garcia v. Holder, 756 F.3d
   885, 890 (5th Cir. 2014) (“This court does not recognize economic extortion
   as a form of persecution under immigration law.”); Ontunez-Tursios
   v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002) (holding that the requisite nexus
   was not shown where persecutors’ motive was private economic gain).
   Therefore, Escobar-Castro’s challenge to the denial of asylum fails.
          Because Escobar-Castro has failed to brief any issues related to his
   claims for withholding of removal or CAT relief, he has waived or abandoned
   these claims. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
          The petition for review is DENIED.




                                          3